Order entered February 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01130-CV

                                 CARLOS A.L. VAUGHN, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-13686-C

                                            ORDER
       By postcard dated October 31, 2013, we notified court reporter Antonette Regor that the

reporter’s record was overdue. We directed Ms Regor to file the record within thirty days. To

date, we have not received any response. This appeal cannot proceed until the issue of the

reporter’s record is resolved.

       Accordingly, we ORDER court reporter Antonette Regor to file, within THIRTY DAYS

of the date of this order, either the reporter’s record, written verification that no hearings were

recorded, or written verification that appellant has not requested the record.

       Appellant’s brief shall be filed within thirty days after the date the Court receives the
reporter’s record or the required documentation from the court reporter.



                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE